The state of Texas, by its county attorney of Clay county, instituted this suit against the railway company, seeking to recover penalties provided in article 6594 for violation of articles 6592 and 6593 of Vernon's Sayles' Ann.Civ.St. 1914.
The suit resulted in judgment for the state, from which judgment the company appealed to this court.
The record, including the transcript and statement of facts as well as the briefs of appellant and appellee, are identical with the record and briefs in cause No. 2488, Fort Worth  Denver City Railway Co. v. State of Texas, in which case we this day file our opinion, 275 S.W. 111.
For the reasons given in that opinion, the judgment in this case is affirmed. *Page 115